 J.R.WOOD593J.R.Wood,Inc. and Food Processing and AlliedWorkersTeamstersLocalUnionNo.748,I.B.T.C.W.H.A.,Petitioner,and InternationalUnion of Operating Engineers,Stationary Local39,AFL-CIO, Petitioner.Cases 20-RC-12417and 20-RC-12430March 8, 1977DECISION ON REVIEW ANDCERTIFICATION OF RESULTSBY MEMBERSFANNING, PENELLO, ANDWALTHEROn February 20, 1976, the Acting RegionalDirector forRegion 20 issued a SupplementalDecision and Direction of Second Election in Case20-RC-124171 in which he sustained Petitioner's 2Objections 3 and 11 to conduct affecting the resultsof the election, directed that a second election beconducted, and approved the Petitioner's request towithdraw its other 11 objections.Thereafter, in accordance with Section 102.67 oftheNational Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a timely request for review contending,interalia,that the Acting Regional Director departedfrom Board precedent in sustaining the objections.By telegraphic order dated May 27, 1976, theBoard granted the Employer's request for review andalso remanded the case for a hearing to resolve issuesof fact relating to certain other alleged objectionableconduct by the Employer upon which the ActingRegional Director did not rule .3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review,including the Employer's brief, and makes thefollowing findings:As indicated, we remanded for hearing because ofconflicting evidence with respect to the Petitioner'sallegation, inObjection 3, that PlantManagerBungart advised employees, in speeches on Septem-ber 23 prior to the September 26, 1975, election, thatthe Employer "would never negotiate or grant a wageincrease" if the Union won. Thereafter, on August 3,1976, theHearingOfficer issued a report andiThe tally of ballotsfor the electionshowed that, of approximately 435eligiblevoters, 302cast ballots,of which 1 10 were for, and 174against, thePetitioner in Case 20-RC-12417.There were also 18 challenged ballotswhich werenot sufficient in numberto affectthe resultsof the election.2All referencesto the Petitioner refer to Food Processingand AlliedWorkers,TeamstersLocal Union No. 748, IBTCWHA. Prior tothe election,the InternationalUnionof Operating Engineers,Stationary Local 39, AFL-228 NLRB No. 65recommendation finding, based on the creditedevidence, that Plant Manager Bungart did not makethe alleged threats, but in fact acknowledged toemployees that the Employer was aware of itsbargaining obligation and would negotiate overwages in the event the Union won. In the absence ofexceptions thereto, we adoptpro formathe HearingOfficer's findings and, accordingly, overrule thatportion of Objection 3 relating to the alleged refusal-to-bargain threat.As to the effect of the Employer's campaignliterature upon the election, Objections 3 and 11, theActing Regional Director found that the Employer'slettersof September 2 and 22, 1975, pertinentportions of which are attached hereto as an appen-dix, exceeded the bounds of permissible campaignpropaganda, and warranted sustaining the objectionsand setting the election aside. Specifically, the ActingRegional Director found that repeated and emphaticletter references indicating that the Company isalready giving "the best wages and benefits we canafford," and that management would not yield tounion "pressure tactics" to obtain more benefits,togetherwith a recital of the severe economichardships,associatedwith strikes, in store foremployees in the event of a failure to reachagreement, conveyed to employees that selection ofthe Union would be futile because union bargainingattempts would inevitably result in strikes and wouldbe destructive to their livelihood. Unlike the ActingRegionalDirector,we do not infer from theEmployer's remarks, or the context within whichthey were communicated, that employees had reasonto be fearful of, or feel futility in, voting for thePetitioner.Firstly, we note that the September 2 and 22 lettersformed only a part of the Employer's electioncampaign which addressed many and varied issues inspeeches and in a total of five letters, and that theUnion responded to thoseissues inits six similarlypartisan handbills.We also note that the statementsin question are nowhere alleged to be untrue ormisrepresentative; rather, the objections allege onlythat they conveyed to employees that the Employerwould refuse to bargain and that they would losetheir jobs if the Union won the election.However, a careful reading of the letters revealsthat the Employer merely stated that it had nointention of yielding to pressure, such as strikes, bythe Union for unreasonable or otherwise unaccept-CIO, advisedthe RegionalOffice that it did not wish toparticipate in theelection.Local 39,therefore,did not appearon the ballot.3Althoughthe Acting Regional Directorfound that conflicting evidenceuncoveredupon investigation of Employer's allegedobjectionablespeechesraises substantial and material issues offact which would warranta hearing,he founditunnecessaryto do sobecauseof havingsustainedObjections 3and 11 solelyon written campaign literature. 594DECISIONSOF NATIONAL LABORRELATIONS BOARDable demands; it did not say, or imply, that theUnion would have to strike in order to gainreasonable demands. Further, the Employer did notannounce anywhere in its campaign literature that itwould not negotiate with the Union; rather, as foundby the Hearing Officer, Plant Manager Bungartaffirmed the Employer's bargaining obligation inpreelectionmeetingswith employees. Moreover, theBoard has approved as permissible campaign propa-ganda, similar, if not identical, language relating toan employer's description of existing benefits as themaximum affordable,unwillingnessto yield to unionpressure for more benefits, and discussion of theeconomic realities of strikes as a possible conse-quence of a bargaining impasse.4In view of the foregoing, we shall reverse theActing Regional Director and overrule Objections 3and 11. Accordingly, as all of the Petitioner'sobjections have been overruled,5 and the tally ofballots shows that a majority of the valid ballots havenot been cast in favor of the Petitioner, we shallcertify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt ishereby certified that a majority of the validballots have not been cast for Food Processing andAlliedWorkers,TeamstersLocal Union No. 748,I.B.T.C.W.H.A., and that said labor organization isnot the exclusive representative of all the employees,in the unit in Case 20-RC-12417, within the meaningof Section 9(a) of the National Labor Relations Act,as amended.MEMBER FANNING,dissenting:Contrary tomy colleagues,Iwould set the electionaside.The Employer's letterof September 22, 1975, read:YOU COULDBE LOCKED OUTDid you know that if this Union is unable toreach agreement with us, we are entitled by law tolock out employees. Have the Teamsters beenhonest enough to tell you about this? Did youknow that such a lock-out couldpermanentlycostyou your job... .The Employer'smessageto his employees here isclear: if the Teamsters makes demands that we donot like or refuses to accede to our demands, we willnot only lock you out but also permanently replaceyou.The coercive impact of this statement isindisputable; the policy announced therein wouldeffectively destroy the Section 7 right to bargaincollectively.6 This threat alone provides grounds forsetting the election aside; my colleagues, however,ignore it.In remanding this case, we raised the lockout issue,sua sponte,and asked the parties to brief it. In doingso,we took note of evidence, appearing in theexhibits to the Regional Director's supplementaldecision, that had not been raised as a part of thePetitioner'sobjectionsbut providedprima faciegrounds for setting the election aside. We have longheld that a Regional Director must consider evidencediscovered during a postelection investigation asrelevant to the conduct of said election even thoughnot specifically alleged as objectionable.?Here,therefore,we only did what the Regional Directorfailed to do. To satisfy due process, however, we gavethe Employer an opportunity to brief the lockoutissuein our order which remanded this case for ahearing on certain other conduct.As theissueisnow properly before us,I see noreason not to reach it. In avoiding this issue, mycolleaguesforget that the primary purpose of theseproceedings is to protect employee Section 7 rights.4 SeeBelknap Hardwareand Manufacturing Co,157 NLRB 1393 (1966);BostitchDivisionof Textron, Inc.,176NLRB 377 (1%9);Allied/EgryBusinessSystems Inc.,169 NLRB514 (1968).5 In itsMay 27, 1976, telegraphic order the Boardsua sponteinvited theparties to comment on the Employer's reference,in campaign literaturedated September22, 1975,to locking out(and permanently replacing)employees as a possible basis for setting the election aside;the Employeralone submitted a brief.Because of the Petitioner's failure on review toexpress any interest in participating in another election,or even briefing theissue as requested,Member Penello and Member Walther have notconsidered the merits of the lockout issue posedby the Board.Rather, inview of these circumstances and the Board's decision herein that none of thePetitioner's objections warrant setting the election aside, they would notorder another election in this case.8The use oftemporary replacements during a lockout imposed tosupport an employer'sbargaining position violates Sec. 8(axl) and (3).Inland Trucking Co. and Wesley Medahn Co-Partnersd/b/a Oshkosh ReadyMix Co,179 NLRB350 (1969),enfd. 440 F.2d 562 (C.A. 7, 1971);OttawaSilicaCompany,197 NLRB 449 (1972) (Member Jenkins and my dissentingopinion);Inter Collegiate Press, Graphic ArtsDivision,199 NLRB177 (1972)(Member Jenkins and my dissenting opinion).A fortiori,the use ofpermanent replacements during a bargaininglockout alsoviolates Sec.8(a)(l) and(3). SeeJohns-Manville Products Corporation,223 NLRB 1317(1976).rE.g.,ThomasProducts Co., Division of ThomasIndustries,Inc.,169NLRB 706 (1%8).APPENDIXPertinent portions from Employer's letters of Sep-tember 2 and 22, 1975.September 2 letter:That is why, despiteour size,we havealwaysdoneallwe could to make you happy, and to make this aplace where you would be proud to work. We, inturn,are very proud of the many outstandingbenefitswe have beenable to provide our employees,and we areequally proud of providing these benefitswithouttheinterventionof an outsideunion. Remem-ber, the benefits and working conditions you have J.R.WOOD595received here have all beenfree.By "free" I meanthat you haveneverpaida unioninitiation fee toreceive them, nor have youeverbeen forced to payunion dues, fees orassessments.Most importantly,you have never had tomiss workbecause ofstrikes,picketing or boycottingto achieve what you now haveatWoods.done before.It is illegalfor the Union or anybodyelse to interfere with your right to vote against thisUnion.If you make the mistake of letting this outsideUnion win the election, as I explained before, therewillbe no automatic increases in wages or inovertime or in anything else,regardlessof what theUnion may have told you. Instead, the TeamstersThe benefits described in this letter have beenprovided to all of us,without any pressure whatsoeverfrom any outside union. There has been no unionstanding between us, nor have you been requiredtopayunion dues, fines, assessments, orbe subject toany union discipline to receive these benefits. Mostimportantly,you did nothave to strike or picketorlose paychecksto get these benefits. They have beenprovided voluntarilybecause they were the best wecould provideat the time,and that isexactly what thisCompany always intends to do.No union on earth canever get us to provide more benefits than we canafford to pay.Iknow that things are not perfect here at Woods.In the past, improvement has come about largelybecause ofyoursuggestions.Let's keep it that way.Because of this election, Federal law prohibits mefrom telling you about any of our future plansregarding your wages,hours and working conditions.In this regard, our hands are thus temporarily tied.All I can say for now is that this election means alot to all of us. When you hear the union make itstypicalpromises(and that's all they are- merepromises),Ihope you will keep in mind the thingsthis Companyhas donevoluntarily for you, and thefact that these things have been donewithoutyourpaying union dues,fees, fines or assessments what-soever. It hasalwaysbeen our policy to provide youwith thebest benefits we can,and no union on earthcan make us do more than that.September 22 letter:Dear Employee:The election that we've all been talking andthinking so much about will be held right here in ourplant on Friday, September 26, from 10:00 a.m. to12:00 noon,and againfrom 5:00 p.m. to 7:00 p.m. Iurge everyone to vote. The election will truly be asecret ballotelection conducted by the United StatesGovernment.The Union will not conduct theelection.The Union will not know how you vote. Otheremployees will not know how you vote.Itdoesn't matter whether or not you signed anykind of Union cards or other Union papers becauseFederal law protects your right to vote against theUnion no matter what you may have said, signed, orwill nave to sit down and bargain with us abouteverything. So everything you now have can be puton the bargaining table and you could end up withmore benefits, the same benefits, or fewer benefitsthan you now have. We may be able to reachagreement or we may come to a deadlock and haveno contract, depending upon what happens innegotiations.We have no duty to agree on a contractand neither does the Union. If we do not reachagreement, and if there is a deadlock in negotiations,there is one way that the Teamsters could try to forceus to agree to its demands,even if we consider thosedemands unreasonable or which we otherwise cannotsee our way clear to accept. What this Union can dois pullyouout on strike! How many of you have everbeen out of work on strike?I think most of you know me well enough to knowthat I mean it when I say that we have no intentionof yielding to pressure tactics of that kind - ever! Ithink you also know that we've always voluntarilytried to provide you with the best wages and benefitswe can afford.YOU COULD BE LOCKED OUTDid you know that if this Union is unable to reachagreement with us, we are entitled by law to lock outemployees. Have the Teamsters been honest enoughto tell you about this? Did you know that such alock-out couldpermanentlycost you your job?' Wewould sure hate to ever have to make that decision,but anything is possible when a union is fighting anemployer. I hope, of course, that you will voteagainst the Union so that it will never be necessaryforyou or your families ever to consider thepossibility of a strike or lock-out. But in decidingwhether or not you want to support this Union, youshould realize that strikes, picketing and trouble arefacts of life whenevera unionis involved.Whereunions are,that's when strikes occur.Some union strikes have,of course,been longerand rougher than others. During Teamster Unionstrikes inNorthern California, it has often beennecessary to get temporary restraining orders orcourt injunctions against Teamsters' interferencewith employees, customers and suppliers, threats ofviolence,actual violence, and illegal picketing, inorder to maintain law and order. I hope we never 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave anything like it here. I don't say for sure thatthe Teamsters would definitely strike at Wood's, orthat picketing and violence necessarily are going tohappen here, but I do know that it has happenedbefore with many unions and I do know that itcouldhappen here. In recent months the newspapers havebeen full of news about various strikes, picketing andTeamster violence and trouble. You may have readthe article about Local 748's strikeagainstCarnationCompany in Modestoearlierthisyear, and theviolence, vandalism, jailed pickets, and court ordersissued against Local 748 because of that strike. Iwould hate to see anything like that happen to youand me. Don't let it happen at Wood's - vote "NO."If the Teamsters win, and in order to try to deliveron its promises you are called out on strike, I wantyou to understand what it really can mean to youand your family: